ORDER

PER CURIAM.
Appellant, Jeffrey New, appeals the judgment of conviction entered by the Circuit Court of St. Louis County after a jury found him guilty of first degree burglary, RSMo § 569.160 (1994), first degree assault, RSMo § 565.050 (1994), and armed criminal action, RSMo § 571.015 (1994). We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by substantial evidence and is not against the weight of the evidence, and no error of law appears. As we further find an extended opinion would serve no jurisprudential purpose, we affirm the trial court pursuant to Rule 30.25(b). A memorandum explaining the reasons for our decision is *530attached solely for the use of the parties involved.